 1

 2

 3

 4

 5

 6

 7

8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10    CRESCENCIO VILLALOBOS,                      Case No. 8:19-cv-00150 AG (ADSx)
11             Plaintiff,                         DISCOVERY MATTER
12    v.                                          ORDER GRANTING STIPULATION FOR
                                                  PROTECTIVE ORDER
13    DOWNEY GRINDING CO.; LARRY
      SEQUEIRA; DARLA SEQUEIRA,                   Complaint Filed: January 25, 2019
14                                                Trial Date: Not set
               Defendants.
15

16

17            Having reviewed the Stipulation for Protective Order filed by the parties, and

18   finding good cause therefore, the Court hereby grants their Stipulation of the Protective

19   Order.

20            IT IS SO ORDERED.

21

22   DATED: April 18, 2019                     _____/s/ Autumn D. Spaeth________
                                               HONORABLE AUTUMN D. SPAETH
23                                             United States Magistrate Judge

24



                                                 1
                                                                  Case No. 8:19-cv-00150 AG (ADSx)
